Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant' s amendment filed on 02/23/2022 has been entered. Claim 1 is amended and claims 1-13 are still pending in this application with claim 1 being independent. 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1, 2, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (US Pub. No: 2011/0215971 A1) in view of LIM et al. (US Pub. No: 2019/0222245 A1).
	Regarding claim 1, Rao teach a wireless communication device (see Abstract and Figures 1, 2 & 6 for wireless communication device) comprising: a housing (see Fig.1 and para [0021] wherein an antenna arrangement being disposed or located within a housing 150 for a mobile communication device, is mentioned); a first board placed inside the housing (see Fig.1 and para [0021] wherein dielectric substrate 104/board supporting antenna arrangement, is mentioned); and a first communication circuit, a first antenna (see Fig.1, antenna 120  for 1st antenna & Fig.6, communication subsystem 622 for first communication circuit and see paragraphs [0026] & [0060]), a second communication circuit and a second antenna each mounted on the first board (see Fig.1, antenna 130 for 2nd antenna &  Fig.6, communication subsystem 622 for 2nd communication circuit and see paragraphs [0026] & [0060]), wherein the first communication circuit and the first antenna perform wireless communication based on a first wireless communication system compatible with Wi-Fi® and Bluetooth® wireless communication systems using a first frequency band of 2.4 GHz, (see para [0060] wherein communications subsystem 622 (that includes the first wireless communication system) providing for communication between the mobile device 600 and different systems such as antenna system 624 (that includes 1st antenna), is mentioned and also the communications subsystem 622 including an infrared device and associated circuits and components for short-range communication like  Bluetooth and the 802.11 family/Wi-Fi, is mentioned and also short range communications including, for example, without limitation, radio frequency signals within a 2.4 GHz band, is mentioned), and 
the first antenna and the first communication circuit are in a first region of the first board, and the second antenna and the second communication circuit are in are a second region of the first board, the first region and the second region being in a diagonal spatial relationship in a plan view of the first board (see Fig.1, Antennas 120 & 130 with corresponding communication circuits being shown in the first region and the second region which are in a diagonal spatial relationship in a plan view of the first board and also see page 3, para [0027] wherein antenna 130 being positioned at an opposite edge and substantially within the same plane of dielectric substrate 104 at a distance that is diagonally across from the location of antenna 120, is mentioned).
	 Rao is silent in teaching the above wireless communication device comprising the first communication circuit is different from the second communication circuit, the second communication circuit and the second antenna perform wireless communication based on a second wireless communication system based on ZigBee® using the first frequency band, the second wireless communication system being different from the first wireless communication system, the first communication circuit is closer to the first antenna than to the second communication circuit and the second antenna and the second communication circuit is closer to the second antenna than to the first communication circuit and the first antenna.
However, LIM et al. teach a wireless communication device (see Abstract and Figures 1, 2, 4 & 14) comprising the first communication circuit is different from the second communication circuit  (see Fig.4, communication control module 420 inside communication module 170 for first and second communication circuits, para [0097] wherein the term "module" as used herein including a combination of two or more of hardware, software, and firmware, is mentioned & see para [0108] wherein the communication control module 420 including WiFi module 223, Bluetooth module 225, GNSS module 227 (e.g., GPS module, Glonass module, Beidou module, or Galileo module), NFC module 228, radio frequency (RF) module 229, or Zigbee module (not shown), is mentioned, see para [0190] wherein the electronic device 101, for example, the communication module 170 communicating  simultaneously with the AP 702 in the WiFi communication scheme, with the Bluetooth device 704 in the Bluetooth communication scheme, and with the Zigbee device 1406 in a Zigbee communication scheme, is mentioned and also see para [0231] wherein each of the first communication scheme and the second communication scheme being one of WiFi communication, Bluetooth communication, and Zigbee communication, and the first communication scheme and the second communication scheme being different, is mentioned, all of which is clearly equivalent to having ‘the first communication circuit is different from the second communication circuit’ ), the second communication circuit and the second antenna perform wireless communication based on a second wireless communication system based on ZigBee® using the first frequency band, the second wireless communication system being different from the first wireless communication system (see Figures 4 & 14 and para [0194] wherein the communication control module 420 of the electronic device 101 communicating with the Zigbee device 1406 through the second antenna 412 in the Zigbee communication scheme/second wireless communication system, is mentioned and also the  Zigbee communication scheme/second wireless communication system being different from the Bluetooth communication scheme/first wireless communication system of the first antenna 411, is mentioned and also see paragraphs [0196] & [0231]), the first communication circuit is closer to the first antenna than to the second communication circuit and the second antenna (see Figures 4 & 14 wherein first communication circuit/BT being closer to the first antenna than to the second communication circuit/ZIGBEE and the second antenna, is shown and also see para [0196] wherein the communication control module 420 (that includes the first communication circuit, see para [0097]) may communicate, during the fourth period 1584, with the Bluetooth device 704 through the first antenna 411 in the Bluetooth communication scheme, is mentioned) and the second communication circuit is closer to the second antenna than to the first communication circuit and the first antenna (see Figures 4 & 14 wherein the second communication circuit/ZIGBEE is closer to the second antenna than to the first communication circuit/BT and the first antenna, is shown and also see para [0196] wherein the communication control module 420 (that also includes the second communication circuit, see para [0097]) may communicate, with the Zigbee device 1406 through the second antenna 412 in the Zigbee communication scheme, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above wireless communication device of Rao to have the first communication circuit being different from the second communication circuit and also to include both the second communication circuit and the second antenna performing wireless communication based on a second wireless communication system based on ZigBee® using the first frequency band and the second wireless communication system being different from the first wireless communication system and the first communication circuit is closer to the first antenna than to the second communication circuit and the second antenna and the second communication circuit is closer to the second antenna than to the first communication circuit and the first antenna, disclosed by LIM et al. in order to provide an effective mechanism of efficiently providing an electronic device to actively communicate with the plurality of other devices in a plurality of communication schemes during different time periods in the wireless communication system. 
Regarding claim 2, Rao and LIM et al. together teach the wireless communication device according to claim 1.
Rao further teaches the wireless communication device according to claim 1, wherein the first antenna and the second antenna are arranged on the first board in such a way that principal radiation directions of the first antenna and the second antenna are orthogonal to each other (see Fig.1 and see para [0019] wherein the layout of each antenna being arranged or oriented in orthogonal directions for enabling polarization diversity and reducing coupling between the antennas during operation of the device, is mentioned and also see Fig.2 & para [0039] wherein orthogonal linear polarization enabling good isolation between antenna 220 and antenna 230, is mentioned). 
Regarding claim 9, Rao and LIM et al. together teach the wireless communication device according to claim 1. 
Rao further teaches the wireless communication device according to claim 1, wherein the first antenna and the second antenna are arranged along a side of the first board in a plan view of the first board (see Fig.1 and para [0021]), an external device connector (see Fig.6, data port 640) for connecting the wireless communication device and an external device is further mounted on the first board (see page 7, para [0077] wherein data port 640 enabling a subscriber to set preferences through an external device, is mentioned and also see Fig.2 & para [0035]), the external device being placed outside the housing and performing wireless communication based on a wireless communication system different from both the first wireless communication system and the second wireless communication system (see page 7, para [0077] wherein the data port 640 enabling a subscriber to set preferences through an external device and extending the capabilities of the mobile device 600 by providing for information to the mobile device 600 other than through (or different from) a wireless communication network, is mentioned), and the external device connector is arranged along a side of the first board different from both the side of the first board along which the first antenna is arranged and the side of the first board along which the second antenna is arranged (see paragraphs [0078] & [0035]).
Regarding claim 13, Rao and LIM et al. together teach the wireless communication device according to claim 2. 
Rao further teaches the wireless communication device according to claim 2, wherein the first antenna and the second antenna are arranged along a side of the first board in a plan view of the first board (see Fig.1 and see para [0021]), an external device connector (see Fig.6, data port 640) for connecting the wireless communication device and an external device is further mounted on the first board (see page 7, para [0077] wherein data port 640 enabling a subscriber to set preferences through an external device, is mentioned and also see Fig.2 & para [0035]), the external device being placed outside the housing and performing wireless communication based on a wireless communication system different from both the first wireless communication system and the second wireless communication system (see page 7, para [0077] wherein the data port 640 enabling a subscriber to set preferences through an external device and extending the capabilities of the mobile device 600 by providing for information to the mobile device 600 other than through (or different from) a wireless communication network, is mentioned), and the external device connector is arranged along a side of the first board different from both the side of the first board along which the first antenna is arranged and the side of the first board along which the second antenna is arranged.
7.	Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (US Pub. No: 2011/0215971 A1) in view of  LIM et al. (US Pub. No: 2019/0222245 A1) and further in view of Saji et al. (US Pub. No: 2015/0119102 A1).
	Regarding claims 8 and 12, Rao and LIM et al. together teach the wireless communication device according to claims 1 and 2.
Rao further teach the wireless communication device according to claims 1 and 2, further comprising an electric power supply circuit (see Fig.6, battery interface 630 and para [0068]), a logic circuit (see Fig.6, block 634 and para [0059]).
Rao and LIM et al. together yet are silent in teaching the wireless communication device according to claims 1 and 2, further comprising a shield case housing at least one of the electric power supply circuit and the logic circuit therein, wherein each of the electric power supply circuit, the logic circuit and the shield case is further mounted on the first board, the shield case has a contour including an interior angle larger than 180 degrees in a plan view of the first board, an opening is provided at a side surface corresponding to the interior angle of the shield case, and each of the first communication circuit, the first antenna, the second communication circuit, and the second antenna is arranged on the first board at such a location that is out of sight when viewed outside through the opening from inside of the shield case. 
However, Saji et al. teach a wireless communication device (see Abstract and Figures 7 & 8) comprising a shield case housing at least one of the electric power supply circuit and the logic circuit therein (see Fig.7 and para [0077] wherein power circuit  520 inside power circuit area 740 & high-frequency processing section/circuit 610 inside area 710 of communication module/mobile phone, is mentioned and see para [0062] wherein the shield wall 902 for the respective areas 710 to 740, is mentioned), wherein each of the electric power supply circuit, the logic circuit and the shield case is further mounted on the first board (see Fig.7 and para [0063]), the shield case has a contour including an interior angle larger than 180 degrees in a plan view of the first board, an opening is provided at a side surface corresponding to the interior angle of the shield case (see Figures 7 & 8 and para [0063]), and each of the first communication circuit, the first antenna, the second communication circuit, and the second antenna is arranged on the first board at such a location that is out of sight when viewed outside through the opening from inside of the shield case (see Figures 5 & 7 and paragraphs [0063], [0077] and [0081]). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above wireless communication device of Rao and LIM et al. to include a shield case housing at least one of the electric power supply circuit and the logic circuit therein, wherein each of the electric power supply circuit, the logic circuit and the shield case being further mounted on the first board, the shield case has a contour including an interior angle larger than 180 degrees in a plan view of the first board, an opening being provided at a side surface corresponding to the interior angle of the shield case, and each of the first communication circuit, the first antenna, the second communication circuit, and the second antenna being arranged on the first board at such a location that is out of sight when viewed outside through the opening from inside of the shield case, disclosed by Saji et al. in order to provide an effective mechanism for efficiently demarcating & optimizing a mounting area of various frequency processing and other information modules of multi-functional mobile phones and thereby providing excellent mounting characteristics for efficient operation of these modules of the multi-functional mobile phones in the wireless communication system.
Allowable Subject Matter
8.	Claims 3-7, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
9.	Applicant's arguments filed on 02/23/2021 have been fully considered but they are not persuasive. 
10.	Applicant’s amendment of independent claim 1 necessitated new citations of the references as presented in the current office action.
11.	In pages 7 to 8 of Applicant’s arguments, regarding amended independent claim 1, Applicant mainly mentions that the proposed combination of the references would not render each and every claimed feature, that is, Lim teaches that all of the communication circuits and antennas should be configured together in a single centralized module of an entire electronic device 201 and therefore, if one of ordinary skill were to incorporate the cited features of Lim into Rao, the result would be the combination of antennas 120 and 130 in a single centralized module of the device 100 in Rao and such a re-arrangement of the elements would destroy the diagonal arrangement of Rao needed to support the rejection and the combination of Rao and Lim fails to teach every limitation found in the rejected claim 1, as required to maintain a rejection of this claim under 35 U.S.C. § 103.
	However, the Examiner respectfully disagrees to the above statements of the Applicant, as follows. Rao clearly teaches the first antenna and the first communication circuit are in a first region of the first board, and the second antenna and the second communication circuit are in are a second region of the first board, the first region and the second region being in a diagonal spatial relationship in a plan view of the first board (see Fig.1, Antennas 120 & 130 with corresponding communication circuits being shown in the first region and the second region which are in a diagonal spatial relationship in a plan view of the first board and also see page 3, para [0027] wherein antenna 130 being positioned at an opposite edge and substantially within the same plane of dielectric substrate 104 at a distance that is diagonally across from the location of antenna 120, is mentioned).
	LIM et al. clearly teach the first communication circuit is closer to the first antenna than to the second communication circuit and the second antenna (see Figures 4 & 14 wherein first communication circuit/BT being closer to the first antenna than to the second communication circuit/ZIGBEE and the second antenna, is shown and also see para [0196] wherein the communication control module 420 (that includes the first communication circuit, see para [0097]) may communicate, during the fourth period 1584, with the Bluetooth device 704 through the first antenna 411 in the Bluetooth communication scheme, is mentioned) and the second communication circuit is closer to the second antenna than to the first communication circuit and the first antenna (see Figures 4 & 14 wherein the second communication circuit/ZIGBEE is closer to the second antenna than to the first communication circuit/BT and the first antenna, is shown and also see para [0196] wherein the communication control module 420 (that also includes the second communication circuit, see para [0097]) may communicate, with the Zigbee device 1406 through the second antenna 412 in the Zigbee communication scheme, is mentioned) and thus, Rao and Lim et al. together teach all the limitations of amended independent claim 1, as already mentioned above under Claim rejections.  Lim et al. also teach that first antenna and second antenna being spaced apart (see Figures 4 and 14) and can be also in the diagonal arrangement (see Fig.14 and para [0196]) and thus, one of ordinary skill could incorporate the cited features of Lim into Rao and such a re-arrangement of the elements would not destroy the diagonal arrangement of Rao.
12.	The rejection of all other claims is already mentioned above under Claim Rejections.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	KIM et al. (US Pub. No: 2019/0074601 A1) disclose an electronic device that includes a plurality of antennas and a communication circuit electrically connected with the plurality of antennas.
	Sato (US Pub. No: 2012/0235635 A1) discloses an electronic apparatus including a display device with a display screen, a first wireless communication module, a second wireless communication module, first antennas for the first wireless communication module and second antennas for the second wireless communication module in wireless communication system.
	Niikura et al. (US Pub. No: 2019/0380306 A1) disclose a signal transmission device and management system which are capable of transmitting a signal including information of an attachment target or information of the surrounding of an attachment target in wireless communication system.
	KIM et al. (US Pub. No: 2017/0244456 A1) disclose a method for selecting transmit antenna based on transmit power level in wireless communication system.
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
15.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	 Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SRINIVASA R REDDIVALAM/          Examiner, Art Unit 2477                                                                                                                                                                                              	05/26/2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477